IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-16-00446-CV

JAY PARKER AND LINDSEY PARKER,
                                                             Appellant
v.

GLENN WEBER,
                                                             Appellee


                            From the 74th District Court
                             McLennan County, Texas
                            Trial Court No. 2015-2039-3


                                       ORDER

       In a motion filed on March 15, 2017, appellants request that this Court order the

trial court clerk to supplement the record pursuant to Rule 51 of the Texas Rules of

Appellate Procedure and that we extend the time to file their brief until the supplemental

clerk’s record is filed. The motion is dismissed in part and granted in part.

       Rule 51 of the Texas Rules of Appellate Procedure was amended in 1997 and now

relates to the enforcement of judgments after the appellate court mandate issues. Rule

34.5(c) is the current rule that controls the procedure to supplement the clerk’s record and
permits the party to simply request supplementation from the clerk without an order

from the Court. TEX. R. APP. P. 34.5(c).

         Nevertheless, rather than wait for an order from this Court, the trial court clerk

obviously construed the motion, as we would have hoped, under the new rule as a

request to supplement the clerk’s record. The supplemental clerk’s record containing the

requested documents was filed on March 16, 2017. Accordingly, appellants’ motion to

supplement the clerk’s record is dismissed as moot.

         Appellants’ motion to extend the time to file their brief is granted. Appellants’

brief is due 30 days after the date the supplemental clerk’s record was filed with this

Court.

                                           PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion dismissed in part and granted in part
Order issued and filed March 22, 2017




Parker v. Weber                                                                      Page 2